DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made to Applicant’s claim to priority to PCT App. No. US2018/033829 filed May 22, 2018 and to Provisional App. No. 62/511,778 filed May 26, 2017.

Status of Claims 
Claims 1-18, filed October 2, 2019, are presently pending in this application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “air flow conduit of the second portion” of claim 5 and 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 5 and 14 recite “wherein aerosolized medicament is expelled into an air flow conduit of the second portion and is entrained in the user's inhaled air.”, ln 1-2, while Applicant’s disclosure describes the first portion as comprising an air flow conduit (See Para. 021; Fig. 1C), Applicant’s disclosure fails to provide support or sufficient explanation of an air flow conduit of the second portion that aerosolized medicament is expelled into and wherein said aerosolized medicament is entrained in the user's inhaled air.  Examiner believes this to be a typographical error and Applicant’s intent was for the air flow conduit to be a component of the first portion as described in Applicant’s specification. Therefore, for the purpose of this Office Action Claim 5 is interpreted as reciting: --wherein aerosolized medicament is expelled into an air flow conduit of the first portion and is entrained in the user's inhaled air.--.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the dose chamber is designed in such a manner that it is unsealed there by providing access to the medicament of the dose pellet.”, ln 1-2 the limitation " the dose pellet", ln 2 lacks sufficient antecedent basis in the claim. The limitation “dose pellet” has not previously been introduced in claim 1 to which claim 8 depends from. Examiner believes Applicant’s intent is to reference the dry powder medicament of claim 1. Therefore, for the purpose of this Office Action claim 8 is interpreted as reciting: --wherein the dose chamber is designed in such a manner that it is unsealed, thereby providing access to the dry powder medicament.--.
Similar rational is applied to claim 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-11, and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonda et al. (U.S. Pub. No. 2005/0274377; hereinafter: “Gonda”).
Regarding Claim 1, Gonda discloses a dry powder inhaler comprising: a first portion (11, 46; Fig. 4), the first portion including: a dry powder medicament (1, 5; Fig. 4; ¶¶ 0036, 0038, 073, 0127-0128); a dosing chamber (29; Fig. 4) configured to receive the medicament (¶¶ 0131, 0136); and a mouthpiece (30; Fig. 3-4) configured to deliver the medicament in aerosolized form to the user (¶¶ 0136, 0148, 0164); a second portion (20; Fig. 4), the second portion including: a transducer (45; Fig. 4) configured to aerosolize the medicament when the transducer is activated (¶¶ 0167-0173); and a controller (26; Fig. 4) configured to activate the transducer in response to an activation event (¶¶ 0084-0086, 0088, 0138-0139, 0148, 0160-0164, 0167-0173; Examiner notes: Gonda discloses the activation event as a detection of a user inhalation.); wherein the first portion and the second portion may be coupled together at a connection point (¶¶ 0161-0162; A, Fig. A annotated below; Examiners notes: Gonda discloses the second portion is “loaded” with the first portion.).

    PNG
    media_image1.png
    704
    806
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 4 of Gonda.
Regarding Claim 2, Gonda discloses the dry powder inhaler wherein the first portion and the second portion include outer tubular housings (B and C, respectively, Fig. A annotated above) extending in a longitudinal direction (D and E, respectively, Fig. A annotated above).
Regarding Claim 4, Gonda discloses the dry powder inhaler wherein the transducer is configured to vibrate to aerosolize and transfer medicament into the dosing chamber (¶¶ 0167-0173).
Regarding Claim 5, Gonda discloses the dry powder inhaler wherein aerosolized medicament is expelled into an air flow conduit (11; Fig. 4) of the first portion and is entrained in the user's inhaled air (¶¶ 0131-0132, 0136).
Regarding Claim 6, Gonda discloses the dry powder inhaler wherein the activation event includes detection of a user inhalation (¶¶ 0011, 0016, 0084-0086, 0088, 0122, 0138-0139, 0148, 0160-0164, 0167-0173; Examiner notes: Gonda discloses the activation event as a detection of a user inhalation.).
Regarding Claim 7, Gonda discloses the dry powder inhaler wherein the second portion further includes a user interface (lights and/or audio device; ¶ 0166) indicating proper function of the inhaler during use [¶ 0088, 0166; Examiner notes: Gonda discloses the controller of the second portion can signal the patient that a maximal inhale maneuver and a maximal exhale maneuver has been correctly accomplished. The signal can be an audio signal, visual signal (i.e. green or red lights), or both].
Regarding Claim 8,  Gonda discloses the dry powder inhaler wherein the dose chamber is designed in such a manner that it is unsealed there by providing access to the dry powder medicament (Fig. 4; ¶¶ 0131-0132, 0136; Examiner notes: Gonda discloses the dose chamber as an open area, and wherein the dose chamber does not comprise a seal.).
Regarding Claim 9, Gonda discloses the dry powder inhaler wherein the first portion is disposable and the second portion is reusable (¶¶ 0161-0162; Examiners notes: Gonda discloses the second portion is “loaded” with the first portion and that the first portion is discarded and is not for reuse.).

Regarding Claim 10, Gonda discloses a method for delivering a dose of drug with an inhaler comprising coupling a first (11, 46; Fig. 4) and second portion (20; Fig. 4; ¶¶ 0161-0162; A, Fig. A annotated above; Examiners notes: Gonda discloses the second portion is “loaded” with the first portion.); providing a dry powder medicament located in the first portion of the inhaler 
Regarding Claim 11, Gonda discloses the method wherein the first portion and the second portion include outer tubular housings (B and C, respectively, Fig. A annotated above) extending in a longitudinal direction (D and E, respectively, Fig. A annotated above).
Regarding Claim 13, Gonda discloses the method wherein the transducer is configured to vibrate to aerosolize and transfer medicament into the dosing chamber (¶¶ 0167-0173).
Regarding Claim 14, Gonda discloses the method wherein aerosolized medicament is expelled into an air flow conduit (11; Fig. 4) of the first portion and is entrained in the user's inhaled air (¶¶ 0131-0132, 0136).
Regarding Claim 15, Gonda discloses the method wherein the activation event includes detection of a user inhalation (¶¶ 0011, 0016, 0084-0086, 0088, 0122, 0138-0139, 0148, 0160-0164, 0167-0173; Examiner notes: Gonda discloses the activation event as a detection of a user inhalation.).
Regarding Claim 16, Gonda discloses the method further including: indicting proper function of the inhaler during use via a user interface (lights and/or audio device; ¶ 0166) within the second portion of the inhaler [¶ 0088, 0166; Examiner notes: Gonda discloses the controller of the 
Regarding Claim 17, Gonda discloses the method wherein the dose chamber is designed in such a manner that it is unsealed there by providing access to the dry powder medicament (Fig. 4; ¶¶ 0131-0132, 0136; Examiner notes: Gonda discloses the dose chamber as an open area, and wherein the dose chamber does not comprise a seal.).
Regarding Claim 18, Gonda discloses the method wherein the first portion is disposable and the second portion is reusable (¶¶ 0161-0162; Examiners notes: Gonda discloses the second portion is “loaded” with the first portion and that the first portion is discarded and is not for reuse.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gonda as applied to claims 2 and 11, respectively above.
Regarding Claims 3 and 12, Gonda discloses the dry powder inhaler, shown above. 
Gonda does not specifically discloses the dry powder inhaler wherein the inhaler is about 5-15 millimeters in diameter and about 80-150 millimeters in length when the first portion and the second portion are coupled together.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the dry powder inhaler of Gonda to have a diameter 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the dry powder inhaler of Gonda to have the a diameter of between 5 mm and 15 mm, and a length of between 80 mm and 150 mm because the dry powder inhaler of Gonda would not perform differently and because making the diameter and length of the dry powder inhaler be between 5 mm and 15 mm and 80 mm and 150 mm, respectively, is a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dudley et al. (U.S. Pub. No. 2013/0206142) discloses an inhaler comprising a first portion (4; Fig. 5) and a second portion 6; Fig. 5) which has not yet been claimed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634. The examiner can normally be reached M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785